Exhibit 10.24

 

RESTRICTED STOCK UNIT AGREEMENT

under the

Hexcel Corporation 2003 Incentive Stock Plan

 

This Restricted Stock Unit Agreement (the “Agreement”), is entered into as of
the Grant Date, by and between Hexcel Corporation, a Delaware corporation (the
“Company”), and the Grantee.

 

Pursuant to the Hexcel Corporation 2003 Incentive Stock Plan (the “Plan”), the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) has determined that the Grantee shall be granted
Restricted Stock Units (“RSUs”) upon the terms and subject to the conditions
hereinafter contained.  Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Plan.

 

1.             Notice of Grant; Incorporation of Plan. A Notice of Grant is
attached hereto as Annex A and incorporated by reference herein. Unless
otherwise provided herein, capitalized terms used in this Agreement and set
forth in the Notice of Grant shall have the meanings ascribed to them in the
Notice of Grant and capitalized terms used in this Agreement and set forth in
the Plan shall have the meanings ascribed to them in the Plan. The Plan is
incorporated by reference and made a part of this Agreement, and this Agreement
shall be subject to the terms of the Plan, as the Plan may be amended from time
to time, provided that any such amendment of the Plan must be made in accordance
with Section IX of the Plan. The RSUs granted herein constitute an Award within
the meaning of the Plan.

 

2.             Terms of Restricted Stock Units.  The grant of RSUs provided in
Section 1 hereof shall be subject to the following terms, conditions and
restrictions:

 

(a)           The Grantee shall not possess any incidents of ownership
(including, without limitation, dividend and voting rights) in shares of the
Common Stock in respect of the RSUs until such RSUs have vested and been
distributed to the Grantee in the form of shares of Common Stock.

 

(b)           Except as provided in this Section 2(b), the RSUs and any interest
therein may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution,
prior to the distribution of the Common Stock in respect of such RSUs and
subject to the conditions set forth in the Plan and this Agreement. Any attempt
to transfer RSUs in contravention of this Section is void ab initio. RSUs shall
not be subject to execution, attachment or other process. Notwithstanding the
foregoing, the Grantee shall be permitted to transfer RSUs to members of his or
her immediate family (i.e., children, grandchildren or spouse), trusts for the
benefit of such family members, and partnerships or other entities whose only
partners or equity owners are such family members; provided, however, that no
consideration can be paid for the transfer of the RSUs and the transferee of the
RSUs musts agree to be subject to all conditions applicable to the RSUs
(including all of the terms and conditions of this Agreement) prior to transfer.

 

--------------------------------------------------------------------------------


 

(c)           Forfeiture of RSUs on Certain Conditions.

 

(i)    Notwithstanding anything to the contrary contained in this Agreement,
should the Grantee while an employee or after termination of employment fail to
comply with the “Protective Condition” (as defined in Section 2(c)(ii)), then
the RSUs, to the extent not already converted into shares of Common Stock
distributed to the Grantee, shall immediately expire upon the Grantee’s failure
to meet such condition.

 

(ii)   “Protective Condition” shall mean that the Grantee (A) complies with all
terms and provisions of any obligation of confidentiality to the Company
contained in a written agreement signed by the Grantee, and (B) does not engage,
in any capacity, directly or indirectly, including but not limited to as
employee, agent, consultant, manager, executive, owner or stockholder (except as
a passive investor holding less than a 5% equity interest in any enterprise) in
any business entity engaged in competition with the business conducted by the
Company on the date of the Grantee’s termination of employment with the Company
anywhere in the world (except that the Grantee may be employed by a competitor
of the Company so long as the Grantee’s duties and responsibilities do not
relate directly or indirectly to the business segment of the new employer which
is competitive with the business conducted by the Company).

 

3.             Vesting and Conversion of RSUs.  Subject to Section 4, the RSUs
shall vest and be converted into an equivalent number of shares of Common Stock
that will be immediately distributed to the Grantee at the rate of 33-1/3% of
the RSUs on each of the first three anniversaries of the Grant Date.

 

4.             Termination of Employment; Change of Control.

 

(a)           For purposes of the grant hereunder, any transfer of employment by
the Grantee among the Company and its Subsidiaries shall not be considered a
termination of employment.  Any change in employment that does not constitute a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Treasury Regulations (or any successor provision) shall not be considered a
termination of employment.  Any change in employment that does constitute a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Treasury Regulations (or any successor provision) shall be considered a
termination of employment.

 

(b)           If the Grantee dies or terminates employment due to Disability (as
defined in the last Section hereof), all RSUs shall immediately vest, be
converted into shares of Common Stock and be distributed to the Grantee within
30 days of the date of such termination; provided, however, that if the Grantee
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”) as of the date of such
termination, all RSUs shall immediately vest but shall not be converted into
shares of Common Stock and distributed to the Grantee until the earlier of
(i) the date which is six months after the date of the Grantee’s termination of
employment and (ii) the date of the Grantee’s death.  If the Grantee’s
employment with the Company terminates due to the Grantee’s Retirement (as
defined in the last Section hereof), all RSUs shall continue to vest (and be
converted into an equivalent number of shares of Common Stock that will be
distributed to the Grantee) in accordance with Section 3 above. If the Grantee
dies during the three year period immediately following the Retirement of the
Grantee, then all RSUs shall immediately vest, be converted into

 

--------------------------------------------------------------------------------


 

shares of Common Stock and be distributed to the Grantee’s personal
representative within 30 days of the date of such death.

 

(c)           Subject to Section 4(d), if the Grantee’s employment terminates
for any reason other than death, Disability or Retirement, the Grantee shall
forfeit all RSUs.

 

(d)           Notwithstanding any other provision contained herein or in the
Plan, in the event of a Change in Control (as defined in the last
Section hereof) or of the termination of this Agreement within twelve months of
a complete liquidation or dissolution of the Company that is taxed under
Section 331 of the Code, all RSUs shall immediately vest, be converted into
shares of Common Stock and be distributed to the Grantee within 30 days of the
date of such event or (in the event of a complete liquidation or dissolution of
the Company) as soon as administratively practicable thereafter.

 

5.             Equitable Adjustment.  The aggregate number of shares of Common
Stock subject to the RSUs shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a
subdivision or consolidation of shares or other capital adjustment, or the
payment of a stock dividend or other increase or decrease in such shares,
effected without the receipt of consideration by the Company, or other change in
corporate or capital structure. The Committee shall also make the foregoing
changes and any other changes, including changes in the classes of securities
available, to the extent reasonably necessary or desirable to preserve the
intended benefits under this Agreement in the event of any other reorganization,
recapitalization, merger, consolidation, spin-off, extraordinary dividend or
other distribution or similar transaction involving the Company.

 

6.             Issuance of Shares.  Any shares of Common Stock to be issued to
the Grantee under this Restricted Stock Unit Agreement may be issued in either
certificated form, or in uncertificated form (via the Direct Registration System
or otherwise).

 

7.             Taxes.  The Grantee shall pay to the Company or a Subsidiary
promptly upon request any taxes the Company reasonably determines it or a
Subsidiary is required to withhold under applicable tax laws with respect to the
vesting and/or conversion of the RSUs. Such payment shall be made as provided in
Section VIII(f) of the Plan.

 

8              No Guarantee of Employment.  Nothing set forth herein or in the
Plan shall confer upon the Grantee any right of continued employment for any
period by the Company, or shall interfere in any way with the right of the
Company to terminate such employment.

 

9              Section 409A

 

(a)           It is intended that this Agreement comply in all respects with the
requirements of Sections 409A(a)(2) through (4) of the Code and applicable
Treasury Regulations and other generally applicable guidance issued thereunder
(collectively, the “Applicable Regulations”), and this Agreement shall be
interpreted for all purposes in accordance with this intent.

 

(b)           Notwithstanding any term or provision of this Agreement (including
any term or provision of the Plan incorporated herein by reference), the parties
hereto agree

 

--------------------------------------------------------------------------------


 

that, from time to time, the Company may, without prior notice to or consent of
the Grantee, amend this Agreement to the extent determined by the Company, in
the exercise of its discretion in good faith, to be necessary or advisable to
prevent the inclusion in the Grantee’s gross income pursuant to the Applicable
Regulations of any compensation intended to be deferred hereunder. The Company
shall notify the Grantee as soon as reasonably practicable of any such amendment
affecting the Grantee.

 

(c)           In the event that the amounts payable under this Agreement are
subject to any taxes, penalties or interest under the Applicable Regulations,
the Grantee shall be solely liable for the payment of any such taxes, penalties
or interest.

 

(d)           Except as otherwise specifically provided herein, the time for
distribution of the RSUs as provided in Sections 3, 4(b) and 4(c) shall not be
accelerated or delayed for any reason, unless to the extent necessary to comply
with or permitted under the Applicable Regulations.

 

10            Notices.  Any notice required or permitted under this Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Grantee
at the last address specified in Grantee’s employment records, or such other
address as the Grantee may designate in writing to the Company, or to the
Company, Attention:  Corporate Secretary, or such other address as the Company
may designate in writing to the Grantee.

 

11            Failure To Enforce Not a Waiver.  The failure of either party
hereto to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

 

12            Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of Delaware, without regard to the conflicts
of laws provisions thereof.

 

13            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.

 

14            Miscellaneous.  This Agreement cannot be changed or terminated
orally. This Agreement and the Plan contain the entire agreement between the
parties relating to the subject matter hereof. The section headings herein are
intended for reference only and shall not affect the interpretation hereof.

 

15            Definitions.  For purposes of this Agreement:

 

(a)           “Affiliate” of any Person shall mean any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such first Person.  The term
“Control” shall have the meaning specified in Rule 12b-2 under the Exchange Act;

 

(b)           “Beneficial Owner” (and variants thereof) shall have the meaning
given in Rule 13d-3 promulgated under the Exchange Act and, only to the extent
such meaning

 

--------------------------------------------------------------------------------


 

is more restrictive than the meaning given in Rule 13d-3, the meaning determined
in accordance with Section 318(a) of the Code;

 

(c)           “Cause” shall mean (i) the willful and continued failure by the
Grantee to substantially perform the Grantee’s duties with the Company (other
than any such failure resulting from the Grantee’s incapacity due to physical or
mental illness) after a written demand for substantial performance is delivered
to the Grantee by the Company, which demand specifically identifies the manner
in which the Company believes that the Grantee has not substantially performed
the Grantee’s duties, or (ii) the willful engaging by the Grantee in conduct
which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, no act, or failure to act, on the Grantee’s part shall be
deemed “willful” unless done, or omitted to be done, by the Grantee not in good
faith and without the reasonable belief that the Grantee’s act, or failure to
act, was in the best interest of the Company;

 

(d)           “Change in Control” shall mean any of the following events:

 

(i)            any Person is or becomes the Beneficial Owner, directly or
indirectly, of more than 50% of either (A) the combined fair market value of the
then outstanding stock of the Company (the “Total Fair Market Value”) or (B) the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the Company (the “Total Voting
Power”); excluding, however, the following: (I) any acquisition by the Company
or any of its Controlled Affiliates, (II) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its Controlled Affiliates, (III) any Person who becomes such a Beneficial Owner
in connection with a transaction described in the exclusion within paragraph
(iv) below and (IV) any acquisition of additional stock or securities by a
Person who owns more than 50% of the Total Fair Market Value or Total Voting
Power of the Company immediately prior to such acquisition; or

 

(ii)           any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company that, together with any securities
acquired directly or indirectly by such Person within the immediately preceding
twelve-consecutive month period, represent 40% or more of the Total Voting Power
of the Company; excluding, however, any acquisition described in subclauses
(I) through (IV) of subsection (i) above; or

 

(iii)          a change in the composition of the Board such that the
individuals who, as of the effective date of this Agreement, constitute the
Board (such individuals shall be hereinafter referred to as the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board;
provided, however, for purposes of this definition, that any individual who
becomes a director subsequent to such effective date, whose election, or
nomination for election by the Company’s stockholders, was made or approved by a
vote of at least a majority of the Incumbent Directors (or directors whose
election or nomination for election was previously so approved) shall be
considered an Incumbent Director; but, provided, further, that any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person or legal entity
other than the Board shall not be considered an

 

--------------------------------------------------------------------------------


 

Incumbent Director; provided finally, however, that, as of any time, any member
of the Board who has been a director for at least twelve consecutive months
immediately prior to such time shall be considered an Incumbent Director for
purposes of this definition, other than for the purpose of the first proviso of
this definition; or

 

(iv)          there is consummated a merger or consolidation of the Company or
any direct or indirect Subsidiary of the Company or a sale or other disposition
of all or substantially all of the assets of the Company (“Corporate
Transaction”); excluding, however, such a Corporate Transaction (A) pursuant to
which all or substantially all of the individuals and entities who are the
Beneficial Owners, respectively, of the outstanding Common Stock of the Company
and Total Voting Power immediately prior to such Corporate Transaction will
Beneficially Own, directly or indirectly, more than 50%, respectively, of the
outstanding common stock and the combined voting power of the  then outstanding
common stock and the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of the company resulting
from such Corporate Transaction (including, without limitation, a company which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Corporate Transaction of the Outstanding Common Stock and Total Voting Power, as
the case may be, and (B) immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of the company resulting from such Corporate Transaction
(including, without limitation, a company which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries);

 

provided, however, that notwithstanding anything to the contrary in subsections
(i) through (iv) above, an event which does not constitute a change in the
ownership of the Company, a change in the effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company,
each as defined in Section 1.409A-3(i)(5) of the Treasury Regulations (or any
successor provision), shall not be considered a Change in Control for purposes
of this Agreement;

 

(e)           “Disability” shall mean that, as a result of the Grantee’s
incapacity due to physical or mental illness or injury, the Grantee shall not
have performed all or substantially all of the Grantee’s usual duties as an
employee of the Company for a period of more than one-hundred-fifty (150) days
in any period of one-hundred-eighty (180) consecutive days;

 

(f)            “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) of the Exchange
Act, and, only to the extent such meaning is more restrictive than the meaning
given in Section 3(a)(9) of the Exchange Act (as modified as above), the meaning
determined in accordance with Sections 1.409A-3(i)(5)(v)(B), (vi)(D) or
(vii)(C) of the Treasury Regulations (or any successor provisions), as
applicable.

 

(g)           “Retirement” shall mean termination of the Grantee’s employment,
other than by reason of death or Cause, either (A) at or after age 65 or (B) at
or after age 55 after five (5) years of employment by the Company (or a
Subsidiary thereof).

 

--------------------------------------------------------------------------------


 

Annex A

 

NOTICE OF GRANT

RESTRICTED STOCK UNITS

HEXCEL CORPORATION 2003 INCENTIVE STOCK PLAN

 

The following employee of Hexcel Corporation, a Delaware corporation, or a
Subsidiary, has been granted restricted stock units in accordance with the terms
of this Notice of Grant and the Agreement to which this Notice of Grant is
attached.

 

The terms below shall have the meanings ascribed to them below when used in the
Agreement.

 

Grantee

 

 

 

Address of Grantee

 

 

 

Foreign Sub Plan, if applicable

 

 

 

Grant Date

January 26, 2009

 

 

Aggregate Number of RSUs Granted

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Agreement to which this Notice of Grant is attached and execute
this Notice of Grant and the Agreement as of the Grant Date.

 

 

 

HEXCEL CORPORATION

Grantee

 

 

By:

 

 

 

 

Ira J. Krakower

 

Senior Vice President

 

--------------------------------------------------------------------------------